Decisión del
Juez Presidente Interino Señor Pérez Pimentel.
El Superintendente General de Elecciones ordenó la pre-paración de las tarjetas de electores provistas en la See. 76 del Título 16 de las Leyes de Puerto Rico Anotadas. Dichas tarjetas fueron preparadas con las insignias de los partidos políticos que concurrirán a las próximas elecciones generales.
En la sesión celebrada el viernes, 8 de septiembre de 1972, la Junta Estatal de Elecciones, con los únicos votos a favor del representante en dicha Junta del Partido Nuevo Progre-sista y del Sr. Superintendente General de Elecciones Interino, decidió hacer entrega de dichas tarjetas a todos los partidos. *1070El Partido Unión Puertorriqueña apeló de dicha decisión para ante el Juez Presidente del Tribunal Supremo.
Ordenamos, en auxilio de jurisdicción, que el Sr. Superin-tendente General de Elecciones Interino se abstuviera de hacer entrega de las susodichas tarjetas de electores a los partidos políticos hasta que se resolviera el recurso de apelación.
La Junta Estatal de Elecciones representada por el Pro-curador General ha radicado un informe allanándose a que el acuerdo apelado de la Junta sea dejado sin efecto y que el asunto sea devuelto para que la Junta tome la acción que corresponda.
Disponiendo expresamente la antes citada See. 76 del Título 16 de L.P.R.A., que “Dichas tarjetas serán todas del mismo color y se prepararán sin insignias de partido.”, se anula- y deja sin efecto el acuerdo de la Junta apelado en este recurso y se devuelve el asunto para que la Junta tome las providencias- que procedan en derecho,
Notifíquese a la Junta Estatal de Elecciones y a sus miembros individualmente.
(Fdo.) Pedro Pérez Pimentel

Juez Presidente Interino

CERTIFICO:
(Fdo.) José L. Carrasquillo

Secretario General